Harvey, J.
(concurring specially): I concur in the order denying appellant’s petition, but prefer to state the facts as I understand them and my reasons as follows: Plaintiff had foreclosed its real-estate mortgage. The trial court, acting under the moratorium statute, made an order extending the time in which defendant might redeem. Plaintiff appealed from that order, contending it was *282erroneous under the facts disclosed by the record. This court agreed with that contention and reversed the ruling of the trial court. Defendant moved this court for a rehearing, and, in the alternative, requested this court to grant thirty to sixty days in which he might redeem. This court denied his motion for a rehearing, but made an order giving defendant until February 15,1936, in which to redeem. Plaintiff then petitioned this court to reconsider and to set aside its order giving defendant until February 15, 1936, in which to redeem. The petition is predicated on'the ground that this court has no power, authority, or jurisdiction to make such an order. Our present decision is a ruling on that petition which denies it. I concur in this ruling.
The plaintiff, by appealing its case to this court, took the steps which gave this court jurisdiction of the case. It is an action to foreclose a real-estate mortgage, hence is one recognized in this state and elsewhere as being an equitable action as distinct from being an action at law. Courts of equity or courts authorized to hear and determine equitable actions, in this state and elsewhere, from time immemorial, have been recognized as having, and have exercised, the power and authority in foreclosure actions where an equitable consideration of the facts justified it, to grant defendant time to redeem, even though the strict consideration of the mortgage would not permit it as a matter of law. Usually the time granted is short — thirty to ninety days. Whether such time is granted in any case, and if so, how much, rests in the sound judicial discretion of the court upon the consideration, from an equitable viewpoint, of the facts and circumstances of the case.
This power and authority of a court of equity is distinct from the period of redemption provided by our. statute. (R. S. 60-3439 et seq.) Speaking of the latter, this court said:
“A right to redeem from a sale of real estate is purely statutory. It does not exist at common law. Courts of equity, in justifiable cases, may grant, in their decrees of sale something akin to the right, but the power thus exercised is apart from the one conferred by the statute under consideration.” (Case v. Lanyon, 62 Kan. 69, 72, 61 Pac. 406.)
The distinction has been pointed out in other cases.
This court, having jurisdiction of this case by appeal, was the proper court to consider and pass on a request for time to redeem, addressed to its equitable jurisdiction as distinct from statutes pertaining to redemption. While the appeal was pending the trial *283court, of course, had no authority to make such an order. After a case is appealed to this court and the judgment of the trial court is either affirmed or reversed, a mandate embodying the judgment of this court is sent to the trial court. That court has no duty to perform except to spread the mandate of record and to proceed to have the judgment of this court carried out. It has no authority to consider other matters not contained in the mandate. (See Chicago, R. I. & P. Rly. Co. v. Nichols, 133 Kan. 480, 481, 300 Pac. 1064, and authorities there cited.) If, therefore, the mandate did not provide for the trial court to do so it would have no authority to entertain a motion for any further extension of time in which to redeem. If such time were granted after the appeal was taken, to be effective it would have to be granted by this court. That accords with the view heretofore taken by this court in the comparatively few cases in which it has deemed it proper, under the facts, to make an order extending the period of redemption.